Filed 12/8/20 P. v. Leon CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077745

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCS179354)

 JOSE LUIS LEON,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Garry G. Haehnle, Judge. Affirmed.
         Arthur Martin, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2005, Jose Luis Leon was convicted of second degree murder (Pen.

Code,1 § 187, subd. (a)). Leon appealed his conviction, which this court
affirmed in an unpublished opinion (People v. Leon (Mar. 25, 2008, D048306)
[nonpub. opn.]).


1        All further statutory references are to the Penal Code.
      In 2019, Leon filed a petition to recall his sentence under
section 1170.95. The court appointed counsel and solicited briefing. The
court reviewed the record of Leon’s conviction, including transcripts, jury
instructions, appellate briefs, and the opinion of this court in case No.
D048306. The trial court denied Leon’s petition by written order. In its
order, the court found Leon was not convicted on a probable consequence
theory or on a felony murder. The court found Leon was a direct aider and
abettor who shared the perpetrator’s intent to kill and was an active
participant in the crime.
      Leon filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal. 3d 436 (Wende) indicating he has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Leon the opportunity to
file his own brief on appeal, but he has not responded.

                                   DISCUSSION2
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following issues that were considered in evaluating the
potential merits of this appeal:
      1. Whether the trial court relied on proper items in the record in
denying Leon a resentencing hearing; and
      2. Whether the trial court erred in finding Leon was ineligible for relief
under section 1170.95.


2     The facts of the offense are fully set forth in our prior opinion.
(People v. Leon, supra, D048306.) We will not repeat them here.
                                        2
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Leon on this appeal.
                               DISPOSITION
      The order denying Leon’s petition to recall his sentence under
section 1170.95 is affirmed.



                                                     HUFFMAN, Acting P. J.

WE CONCUR:




IRION, J.




GUERRERO, J.




                                      3